Plaintiff in error, Clinton C. Blasdel, was charged jointly with Quincy Kygar, V.W. Garrett, and J.V. Hollingshead with the theft of one Buick automobile, alleged to be the property of one C.E. Gannon. A severance was granted, and upon his trial plaintiff in error was convicted, and his punishment fixed at 15 years' imprisonment in the penitentiary. From the judgment rendered in accordance with the verdict on February 13, 1920, an appeal was perfected by filing in this court on August 10, 1920, a petition in error with case-made.
On October 26, 1920, counsel for the state filed a motion to dismiss the appeal, for the reason that plaintiff in error is a fugitive from justice. In support of said motion is the affidavit of C.E. Dewing, sheriff of Garfield county, the material part of which motion is set forth in the opinion in the case of Blasdel v. State, 18 Okla. Crim. 80, 192 P. 1106, this day rendered, and for the reasons stated in said opinion the motion to dismiss the appeal herein is sustained.
The appeal is therefore dismissed. Mandate forthwith.